ORDER

This matter, having come before the Court upon the filing of a Petition for Disciplinary or Remedial Action, and request for *526interim suspension pursuant to Maryland Rule 16-773(d), with attached certified copy of an opinion of the Supreme Court of the State of Delaware dated October 12, 2012, suspending Respondent, Patrick Edward Vanderslice from the practice of law in the State of Delaware; and it appearing that Patrick Edward Vanderslice is also a member of the Bar of this Court; it is this 6th day of December, 2012,
ORDERED by the Court of Appeals of Maryland that Respondent, Patrick Edward Vanderslice, be, and he is hereby, suspended, effective immediately, from the further practice of law in the State of Maryland, pending further order of this Court, pursuant to Maryland Rule 16 — 773(d); and it is further
ORDERED that the Clerk of this Court shall strike the name Patrick Edward Vanderslice from the register of attorneys, and pursuant to Maryland Rule 16-760(e), shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.